DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 5, 9 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, each pattern of the preset set of patterns being associated with a corresponding characteristic parameter: and acquiring, by the user equipment, the control information mapped on the resource in each subframe of the multiple subframes according to the first pattern; the characteristic parameter of the user equipment comprising at least one of: a reference signal received power range or a channel quality information range. 


 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 22014/0133365 (published 17 Feb. 2011) [hereinafter Peng] teaches determining, by user equipment, a first pattern from a preset set of patterns, the first pattern corresponding to one or both of an aggregation level for control information in each subframe of multiple subframes or a resource indicator for a resource that is used for the control information in each subframe of the multiple subframes; (i.e. fig. 9 shows a UE may receive a pattern of subframes each comprising a resource indicator for acquiring control information (element 900); see paragraphs 85 - 90) and acquiring, by the user equipment, the control information mapped on the resource in each subframe of the multiple subframes according to the first pattern. (i.e. fig. 9 shows the UE may acquire the control information from the pattern of resource indicators comprised in the multiple downlink subframes (element 910); see paragraphs 85 - 90) but does not teach each pattern of the preset set of patterns being associated with a corresponding characteristic parameter: and acquiring, by the user equipment, the control information mapped on the resource in each subframe of the multiple subframes according to the first pattern; the characteristic parameter of the user equipment comprising at least one of: a reference signal received power range. a service type, or a channel quality information range. 
Additionally, all of the further limitations in 2 – 4, 6 – 8, 10 - 12 and 14 - 16 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
November 4, 2021Primary Examiner, Art Unit 2471